t c memo united_states tax_court john o green petitioner v commissioner of internal revenue respondent docket no filed date john o green pro_se w lance stodghill for respondent memorandum opinion halpern judge respondent has determined a deficiency in and additions to petitioner’ sec_2001 federal_income_tax as follows additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent concedes the sec_6651 addition_to_tax of dollar_figure and we accept that concession petitioner’s principal defense to the deficiency and the remaining additions to tax is that the court lacks jurisdiction to hear this case if we should decide that issue adversely to him petitioner’s fallback position is that no presumption of correctness attaches to respondent’s determinations petitioner also disputes the remaining additions to tax background this case was called from the calendar of the court at the commencement of the court’s trial session beginning pincite a m on date in the casey u s courthouse rusk ave houston texas it was set for trial pincite p m on that day at the call of the calendar we received and filed petitioner’s motion to dismiss for lack of jurisdiction the motion to dismiss the motion to dismiss consists of some pages and it is supported by exhibits consisting of an additional pages at the start of the trial we received respondent’s oral objection to the motion to dismiss we denied the motion to dismiss informing petitioner that we were doing so because we had not had adequate time to address the motion before trial we invited petitioner to offer during the trial any evidence that supported his claim that we lacked jurisdiction and to argue the merits of the claim on brief petitioner rested his case without testifying calling any witnesses or offering any evidence at all respondent called no witnesses but did offer into evidence certified transcripts of account of the form sec_1040 u s individual_income_tax_return for petitioner for his tax years ending date and the transcripts of account the court overruled petitioner’s relevancy objections and instructed the parties to address on brief petitioner’s argument that the transcripts of account had not been shown to be authentic because although they were accompanied by certificates under seal and signed the certificates the certificates did not bear any date petitioner filed a petition and an amended petition at the time he filed the amended petition petitioner’s mailing address was in spring texas petitioner although proceeding pro_se is an attorney admitted to practice before this court attached to the petition is a copy of what petitioner describes in the petition as an alleged notice issued by the internal_revenue_service irs for the attachment is a two-page letter dated date the november letter addressed to petitioner stating that it is a notice_of_deficiency and setting forth a deficiency in income_tax of dollar_figure for and additions to tax for that year of dollar_figure under sec_6651 dollar_figure under sec_6651 and dollar_figure under sec_6654 the november letter is signed by lynne walsh field director compliance services brookhaven service_center attached to the amended petition as exhibit a is a document that consists of the first page of the november letter and four additional pages the four additional pages including a two-page tax calculation summary that summary shows among other things how the dollar_figure deficiency in income_tax was calculated that petitioner was classified as a non-filer and the sources kinds and amounts of income that were reported to the irs by payers and taken into account by it in determining petitioner’s income and the deficiency those sources and the associated kinds and amounts of income are as follows texas department of criminal justice wages dollar_figure bloodworth green from schedule_k-1 partner’s share of income deductions credits etc dollar_figure and harris county federal credit_union interest dollar_figure hereafter we shall use the term notice to refer collectively to the november letter and the four additional pages discussion i introduction although in the petition and amended petition petitioner assigns numerous errors to respondent’s determinations and makes various averments in support thereof on brief petitioner states the nature of the controversy between him and respondent to be the jurisdiction of the court on the points raised in petitioner’s motion to dismiss he describes the issues to be decided as whether the court has jurisdiction to decide this matter we assume respondent’s determinations and if we determine we do have jurisdiction respondent has lost the presumption of correctness he also claims that he is not liable for the remaining additions to tax we shall address those issues we deem petitioner to have abandoned any other errors he assigned see 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned ii jurisdiction a introduction we have subject matter jurisdiction to redetermine a deficiency if the commissioner has issued a valid notice_of_deficiency and the taxpayer has timely filed a petition sec_6212 and sec_6213 rules eg 93_tc_22 because petitioner timely filed the petition the sole jurisdictional issue is whether respondent issued a valid notice_of_deficiency petitioner has presented no evidence that the notice is invalid and as set forth below petitioner’s attacks on the notice are without merit contrary to the order of the court petitioner did not file an opening brief respondent did file an opening brief and in that brief he addresses the arguments that he believes were clearly raised by petitioner petitioner filed an answering brief and in that brief directed his arguments to the points respondent raised we assume that those points define the dispute between the parties see mendes v commissioner supra b the legal sufficiency of the notice petitioner contests the sufficiency of the notice for the secretary to issue a notice_of_deficiency sec_6212 requires that he determine a deficiency send notice of that deficiency to the taxpayer’s last_known_address include with that notice notice of the taxpayer’s right to contact the local office_of_the_taxpayer_advocate and provide the taxpayer with contact information for that office sec_7522 provides that the notice_of_deficiency shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice the section further provides an inadequate description under the preceding sentence shall not invalidate such notice we have said ‘ t he notice is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough ’ 78_tc_646 quoting 88_f2d_650 2d cir we have examined the notice and we find that it is sufficient c return requirement petitioner insists that a deficiency in tax can be determined only on the basis of a return of tax either made by the taxpayer or prepared by the secretary see sec_6020 petitioner is wrong no return is necessary to determine a deficiency e g 847_f2d_1379 9th cir 501_f2d_108 5th cir the service may determine a deficiency in the absence of a return d authority to sign the notice petitioner challenges the authority of lynne walsh to sign the november letter it is well settled that the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 and a i allowing redelegations of that authority eg everman v commissioner tcmemo_2003_137 delegation_order set forth at internal_revenue_manual irm sec_1 delegates authority to issue notices of deficiency to among others wage investment directors field compliance services lynne walsh field director compliance services brookhaven service_center was a proper delegate of the secretary to issue sign the notice furthermore there is no requirement that a notice_of_deficiency be signed e g 50_tc_509 e withdrawal of the notice petitioner argues that the notice was withdrawn because it was processed in error to support that claim petitioner asks the court to examine entries in a transcript of his individual_master_file the transcript or the imf as appropriate that he states he obtained from the irs pursuant to a freedom_of_information_act_request although respondent describes the transcript as an unauthenticated document that petitioner failed to introduce into evidence he meets petitioner’s argument with respect to the transcript head on we assume therefore that respondent accepts the authenticity of the transcript and has waived his argument that petitioner did not introduce it into evidence an imf is a file maintained by the irs that contains coded information relevant to the tax status of an individual 889_f2d_1406 n 5th cir in order to decipher the coded information a code book is needed id pincite there appear to be two relevant entries on the transcript code day statutory_notice_of_deficiency issued processing date date and code day notice processed in error processing date date petitioner has failed to provide us with a code book to interpret those entries nevertheless petitioner argues that the purpose of the second entry is patently clear - the purported notice_of_deficiency was withdrawn because it was ‘processed in error’ respondent argues that petitioner misunderstands the coded entries and their shorthand explanations respondent argues the transaction code pocket guide document rev more fully describes tc as closure of tc or correction of tc processed in error hence tc is not used solely to withdraw a notice processed in error indeed irm sec_4 b instructs tax examiners to utilize tc to reverse tc prior to routing newly docketed tax_court cases to the appeals function thus the presence of tc does not mean that a notice_of_deficiency has been withdrawn transaction code denotes the issuance of a notice_of_deficiency see transactions code pocket guide document rev we accept that an imf contains coded information without evidence as to the meaning of that information however we are unable to find that the entry petitioner relies on indicates that the notice was withdrawn petitioner bears the burden_of_proof see rule a petitioner declined to offer any evidence petitioner has failed to carry his burden of proving that the notice was withdrawn finally petitioner has cited no authority that a notice_of_deficiency can be withdrawn the internal_revenue_code allows for a notice_of_deficiency to be rescinded in certain limited circumstances see sec_6212 none of the circumstances apply in this case iii presumption of correctness we often state as a general_rule that the commissioner’s determination set forth in a notice_of_deficiency is presumed correct e g rozzano v commissioner tcmemo_2007_177 on brief petitioner argues that the usual presumption of correctness is overcome in this case because the evidence is unmistakably clear the purported notice_of_deficiency was ‘processed in error’ petitioner cites no authority in support of that argument moreover petitioner’s claim is fatally weakened by the same interpretive difficulty concerning the processed in error language that undermines his claim that the notice was withdrawn petitioner has failed to show that the usual presumption does not attach to the determinations in the notice iv additions to tax a sec_6651 sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent b sec_6654 sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax sec_6654 and b each required_installment is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b i and ii the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 an individual’s tax for purposes of sec_6654 consists of income and self-employment_tax determined before the application of any wage withholding credits which under sec_6654 are treated as payment of estimated_tax see sec_6654 sec_6654 provides certain specified exceptions to the applicability of sec_6654 none of which cover petitioner c transcripts of account respondent asks us to find from the transcripts of account that petitioner did not file an income_tax return for he made no estimated_tax payments for that year and ultimately he is liable for the sec_6651 and sec_6654 additions to tax respondent determined petitioner objects to the receipt of the transcripts of account into evidence on the ground that respondent failed to properly authenticate them since the certificates accompanying them were not dated domestic public records under seal are self-authenticating pursuant to rule of the federal rules of evidence and that rule has no requirement that a date accompany the seal and signature required by the rule petitioner offered no authority to the contrary and we have found none we accept the transcripts of account as authentic d burden of production respondent bears the burden of production with respect to the sec_6651 and sec_6654 additions to tax see sec_7491 in order to carry that burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions see 116_tc_438 once respondent has done so the burden_of_proof is upon petitioner to show that respondent’s determination of the additions is incorrect see id pincite by the petition and the amended petition petitioner as much as concedes that he filed no return for the transcript of account confirms that he filed no return for and we so find respondent has carried his burden of production and petitioner has failed to prove that respondent’s determination of the sec_6651 addition_to_tax is incorrect the transcripts of account also show that petitioner made no payments of estimated_tax for and filed no return for and we so find respondent has carried his burden of production and petitioner has failed to prove that respondent’s determination of the sec_6654 addition_to_tax is incorrect v sec_6673 penalty in pertinent part sec_6673 provides a penalty of up to dollar_figure if the taxpayer has instituted or maintained proceedings before the tax_court primarily for delay or the taxpayer’s position in the proceeding is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 a taxpayer’s position is frivolous ‘if it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law ’ id pincite quoting 791_f2d_68 7th cir ‘the inquiry is objective if a person should have known that his position is groundless a court may and should impose sanctions ’ id petitioner is a lawyer admitted to practice before this court nevertheless his filings are studded with frivolous arguments and groundless claims mostly abandoned in favor of his unsuccessful defense that we lack jurisdiction in this case for instance in the petition he makes the following claims he is a nonresident_alien he is not a citizen or resident_of_the_united_states he has no income subject_to taxation by the united_states and he has not withheld any moneys on behalf of any federal entity resident nonresident person or entity he adds that if the united_states proved that the source of his income was from a domestic_corporation of the united_states or is otherwise directly connected to doing business in the united_states then since that would be new knowledge to him it would warrant abatement of the penalty and interest on the tax due he claims that the secretary failed to notify him that he was the recipient of federal income from a u s_corporation that was synonymous in scope to the united_states see u s c sec and therefore petitioner would be compelled to acknowledge that a return of that income is required under the local laws of the district of columbia the irc approved date re-designated the irc of attached to petitioner’s declaration in support of the motion to dismiss is a copy of what he describes as a sworn statement that he sent to respondent on date rebutting purported ‘wage’ and ‘income’ assertions by respondent in that statement petitioner claims among other things i am a non-resident alien of the united_states i am a citizen and resident of the state of texas also since i am a non-resident alien of the united_states and the ‘texas department of criminal justice’ is not a federal entity or an entity who’s situs is within a federal possession or territory the money i may have received from this ‘payer’ as wages are not taxable_income per the ‘irc’ in the amended petition petitioner makes additional frivolous arguments and groundless claims eg he is not required to file an income_tax return because the form does not contain an office of management and budget number which petitioner believes is required on the form that is a familiar tax-protester argument rejected out of hand by the courts see eg 945_f2d_92 5th cir mcdougall v commissioner tcmemo_1992_683 affd without published opinion 15_f3d_1087 9th cir petitioner has made frivolous arguments and groundless claims and we can see no purpose for those arguments and claims other than to delay respondent’s collection_of_taxes due and owing on the premises stated we shall require petitioner to pay a penalty to the united_states pursuant to sec_6673 of dollar_figure vi conclusion taking into account respondent’s concession of the sec_6651 addition_to_tax an appropriate order and decision will be entered
